Filed 9/25/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 215







State of North Dakota, 		Plaintiff and Appellee



v.



Pamela Seidel, 		Defendant and Appellant







No. 20180035







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Cynthia Feland, Judge.



AFFIRMED.



Per Curiam.



Allen M. Koppy, State’s Attorney, Mandan, ND, for plaintiff and appellee.



Steven Balaban, Bismarck, ND, for defendant and appellant.

State v. Seidel

No. 20180035



Per Curiam.

[¶1]	Pamela Marie Seidel appeals from a criminal judgment sentencing her to the maximum period of incarceration (30 days) and 360 days of unsupervised probation.  As a condition of probation, Seidel was ordered to participate in North Dakota’s 24/7 Sobriety Program (“24/7 Program”) after her plea of guilty to driving under the influence.  On appeal, Seidel argues that because she had already served the maximum period of incarceration for a class B misdemeanor, it was improper to place her on probation and order her participation in the 24/7 Program.  Although not argued to the district court, Seidel asserts her placement in the 24/7 Program unconstitutionally restricts her right to travel under both the United States Constitution and the North Dakota Constitution.  We summarily affirm under N.D.R.App.P. 35.1(a)(7).  
See
 
State v. McClean
, 1998 ND 21, ¶ 8, 575 N.W.2d 200 (“The Legislature did not restrict a trial court from imposing both a maximum probation sentence and a maximum imprisonment sentence for misdemeanors.”); 
see also State v. Kieper,
 2008 ND 65, ¶ 16, 747 N.W.2d 497 (constitutional issues will not be considered for the first time on appeal).

[¶2]	Gerald W. VandeWalle, C.J.

Jon J. Jensen

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte